Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 1 of 7



                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

                                       CASE NO.: 19-cv-23422-GAYLES

  KATHY RUCKER,

                    Plaintiff,

  vs.

  INTEGON NATIONAL INSURANCE
  COMPANY,

                    Defendant.
                                                          /


                                                         ORDER

           THIS CAUSE comes before the Court on Defendant Integon National Insurance

  Company’s Motion to Dismiss Plaintiff’s Complaint (the “Motion”) [ECF No. 9]. The Court has

  reviewed the Motion and the record and is otherwise fully advised. For the reasons that follow, the

  Motion shall be granted.

                                                  BACKGROUND 1

           Plaintiff Kathy Rucker is the owner of the real property in Miami Gardens, Florida (the

  “Property”). 2 Bank of America (“BOA”) held the mortgage on the Property. On June 15, 2017,




  1
    As the Court is proceeding on a motion to dismiss, it accepts Plaintiff’s allegations in the Complaint as true. See
  Brooks v. Blue Cross & Blue Shield of Fla. Inc., 116 F.3d 1364, 1369 (11th Cir. 1997) (When reviewing a motion to
  dismiss, a court must construe the complaint in the light most favorable to the plaintiff and take the factual allegations
  therein as true).
  2
    In her response to the Motion, Plaintiff states the assessed market value of the Property in 2017. The Court, however,
  cannot consider this allegation as it is not in the Complaint. Joseph v. Praetorian Ins. Co., No. 17-61237-CIV, 2017
  WL 5634938, at *4 (S.D. Fla. Oct. 5, 2017) (“Plaintiff cannot amend the Complaint through a response to a motion
  to dismiss.”).

                                                              1
Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 2 of 7



  Defendant Integon Insurance Company (“Integon”) issued a lender-placed insurance policy to

  BOA insuring BOA’s interest in the Property (the “Policy”). 3 [ECF No. 9-1].

           The Policy states that it “is only between [BOA] and Integon . . . [and that] [t]here is no

  contract of insurance between [Plaintiff] and Integon . . . .” 4 Id. It also provides in pertinent part:

           “LOSS” means direct, sudden and accidental physical damage to the
           RESIDENTIAL PROPERTY or OTHER STRUCTURES, caused by an insured
           peril, or theft of all or part of the covered RESIDENTIAL PROPERTY or OTHER
           STRUCTURES.

                                                           ***

           Emergency Repairs. In the event of a LOSS, WE will pay the reasonable cost
           incurred for necessary repairs that are made solely to protect the RESIDENTIAL
           PROPERTY or OTHER STRUCTURES from further LOSS. This expense is
           included in and will reduce the Limit of Liability that applies to the damaged
           property.

                                                           ***

           LOSS Payment. WE will adjust each LOSS with YOU and will pay YOU. If the
           amount of LOSS exceeds the UNPAID PRINCIPAL BALANCE, the
           BORROWER may be entitled, as a simple LOSS payee only, to receive payment
           for any residual amount due for the LOSS, not exceeding the lesser of the applicable
           Limit of Liability indicated on the NOTICE OF INSURANCE and the
           BORROWER’S insurable interest in the damaged or destroyed property on the
           DATE OF LOSS. Other than the potential right to receive such payment, the
           BORROWER has no rights under this RESIDENTIAL PROPERTY FORM.


  Id. The Policy provides for coverage of the Property up to $133,300.00. Id. According to the

  allegations in the Complaint, BOA’s interest in the Property is less than the coverage provided

  under the Policy.



  3
    The Court may consider an extrinsic document, such as the Policy, on a motion to dismiss “if it is (1) central to the
  plaintiff’s claim, and (2) its authenticity is not challenged.” SFM Holdings, Ltd. v. Bank of Am. Sec., LLC, 600 F.3d
  1334, 1337 (11th Cir. 2010). Plaintiff does not contest the authenticity of the Policy and it is central to Plaintiff’s
  claims.
  4
    The Policy defines BOA as the “Named Insured” and Plaintiff as the “Borrower.” In addition, the Policy provides
  that “You”, “Your”, and “Yours” refers to Named Insured/BOA and that “We” and “Us” refers to Integon. [ECF No.
  9-1].

                                                            2
Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 3 of 7



          On September 9, 2017, Hurricane Irma damaged the Property. After the storm, Plaintiff

  paid for emergency repairs to protect the Property from further damage. In addition, on March 5,

  2018, a shower pan leak caused damage to the Property. Plaintiff made claims against the Policy

  for the Hurricane Irma damage and repairs and for damages caused by the shower pan leak. Integon

  has not made any payments to Plaintiff.

          On May 17, 2019, Plaintiff filed this action in the Eleventh Judicial Circuit in and for

  Miami-Dade County, Florida, alleging claims against Integon for breach of contract as omnibus

  insured for failure to reimburse Plaintiff for the emergency repairs after Hurricane Irma (Count I),

  breach of contract as third-party beneficiary for failure to compensate Plaintiff for covered losses

  after Hurricane Irma (Count II), and breach of contract as third-party beneficiary for failure to

  compensate Plaintiff for the losses resulting from the shower pan leak (Count III). Integon removed

  the action to this Court on the basis of diversity jurisdiction. On October 10, 2019, Integon moved

  to dismiss arguing Plaintiff has no standing and fails to state a claim as either an omnibus insured

  or third-party beneficiary of the Policy. The Court agrees.

                                          LEGAL STANDARD

          “To survive a motion to dismiss, a complaint must contain sufficient factual matter,

  accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

  662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). Pleadings must

  contain “more than labels and conclusions, and a formulaic recitation of the elements of a cause

  of action will not do.” Twombly, 550 U.S. at 555 (citation omitted). Indeed, “only a complaint that

  states a plausible claim for relief survives a motion to dismiss.” Iqbal, 556 U.S. at 679 (citing

  Twombly, 550 U.S. at 556). To meet this “plausibility standard,” a plaintiff must “plead[] factual




                                                      3
Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 4 of 7



  content that allows the court to draw the reasonable inference that the defendant is liable for the

  misconduct alleged.” Id. at 678 (alteration added) (citing Twombly, 550 U.S. at 556).

                                              DISCUSSION

          “Ordinarily, only parties to a contract or third-party beneficiaries have standing to sue for

  breach of the contract.” Mustakas v. Integon Nat’l Ins. Co., No. 9:19-cv-80911, 2019 WL 6324259,

  at *2 (S.D. Fla. Nov. 26, 2019). It is undisputed that Plaintiff is not a party to the Policy. Plaintiff,

  however, contends that she has standing to sue under the Policy as either an omnibus insured or a

  third-party beneficiary. The question of whether a third-party beneficiary or omnibus insured has

  standing to sue is generally “limited or precluded by the contract at issue, subject to applicable

  law.” Harnarrine v. Praetorian Ins. Co., No. 18-62848, 2019 WL 8508084, at *2 (S.D. Fla. Jan.

  10, 2019). In a diversity action, the Court applies the substantive law of the state to construe the

  insurance contract. Id. Here, the Court looks to Florida law.

          I.      Omnibus Insured

          In Count I, Plaintiff contends that she can bring a claim under the Policy for reimbursement

  for emergency repairs as an omnibus insured. Florida courts define omnibus insured as “one who

  is covered by a provision in the policy but not specifically named or designated.” Cont’l Cas. Co.

  v. Ryan Inc., 974 So. 2d 368, 374 (Fla. 2008). For example, a pedestrian struck by a motor vehicle

  may be considered an omnibus insured where the vehicle’s insurance policy states that it covers

  medical expenses for pedestrians struck by the vehicle. See, e.g., Indus. Fire & Cas. Ins. Co. v.

  Prygrocki, 422 So. 2d 314, 315 (Fla. 1982). In addition, “the rights of an ‘omnibus insured’ flow

  ‘directly from his or her status under a clause of the insurance policy without regard to the issue

  of liability.’” Cont’l Cas. Co., 974 So. 2d at 374 (quoting State Farm v. Kambara, 667 So. 2d 831,

  831–32 (Fla. 4th DCA 1996)).



                                                     4
Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 5 of 7



         “[T]he hallmark of an omnibus insured is being ‘covered by a provision in the policy but

  not specifically named or designated.’” Mustakas, 2019 WL 6324259, at *2 (quoting Cont’l Cas.

  Co., 974 So. 2d at 374). Here, the Policy expressly refers to Plaintiff and sets forth that she is only

  covered under limited circumstances as a simple loss payee. Accordingly, Plaintiff is not an

  omnibus insured.

         Plaintiff contends that the Policy’s “Emergency Repairs” provision extends coverage to

  her as an omnibus insured. Not so. That provision details when emergency repairs are covered

  under the Policy: in the event of loss, Integon will pay for reasonable repairs to protect the Property

  from further loss. However, the Emergency Repairs provision must be read in conjunction with

  the Policy’s “Loss Payment” provision, which details how benefits will be paid. According to the

  Loss Payment provision, Integon will adjust each loss with BOA and pay BOA, though Plaintiff

  (as borrower) may be entitled to payment of a residual amount as a simple loss payee where the

  amount of loss exceeds the unpaid principal balance of the mortgage. As Plaintiff fails to allege

  that the loss amount exceeds the unpaid principal balance of the mortgage, she has not established

  rights under the Policy. Therefore, Plaintiff has no standing to bring a breach of contract claim

  under the Policy as an omnibus insured.

         II.     Third-Party Beneficiary

         In Counts II and III of the Complaint, Plaintiff alleges that she is a third-party beneficiary

  to the Policy by virtue of her “insurable interest” in the Property. Under Florida law, Plaintiff, as

  owner, has an insurable interest in the Property. See Fla. Stat. § 627.405(2) (“‘Insurable interest’ .

  . . means any actual, lawful, and substantial economic interest in the safety or preservation of the

  subject of the insurance free from loss, destruction, or pecuniary damage or impairment.”); see

  also Harnarrine, 2019 WL 8508084, at *3. However, “[t]here is no per se rule in Florida that a



                                                    5
Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 6 of 7



  party with an insurable interest is automatically vested with standing to enforce a policy of property

  insurance.” Harnarrine, 2019 WL 8508084, at 4. 5 Rather, the Court must determine whether,

  pursuant to the terms of the Policy, Plaintiff has standing to bring her claims as an intended third-

  party beneficiary under Florida law.

           To state a claim for breach of contract as a third-party beneficiary, Plaintiff must allege

  “(1) the existence of a contract; (2) the clear or manifest intent of the contracting parties that the

  contract primarily and directly benefit the third party; (3) breach of the contract by a contracting

  party; and (4) damages to the third party resulting from the breach.” Mustakas, 2019 WL 6324259,

  at * 2 (quoting Found. Health v. Westside EKG Assoc., 944 So. 2d 188, 195 (Fla. 2006)). The

  Court’s primary inquiry is whether BOA and Integon “had a clear or manifest intent” to “primarily

  and directly benefit” Plaintiff. Id. “To find the requisite intent, it must be established that the parties

  to the contract actually and expressly intended to benefit the third party; it is not sufficient to show

  only that one of the contracting parties unilaterally intended some benefit to the third party.”

  Biscayne Inc. Grp., Ltd. v. Guarantee Mgmt. Servs., Inc., 903 So. 2d 251, 254 (Fla. 3d DCA 2005).

  Here, the language of the Policy expressly excludes Plaintiff from coverage: “[t]here is no contract

  of insurance between [Plaintiff] and Integon . . . .” [ECF No. 9-1]. This language, “clearly and

  unambiguously shows that the BORROWER, i.e. Plaintiff, is not an intended third-party

  beneficiary of the Policy, except possibly” as a simply loss payee. Hogan v. Praetorian Ins. Co.,

  No. 17-cv-21853, 2017 WL 5643234, at *5 (S.D. Fla. Jul. 31, 2017); see also Arias v. Integon,



  5
    Courts in this district routinely hold that an insurable interest under § 627.405, without more, is not enough to confer
  standing to sue under an insurance contract as a third-party beneficiary. See, e.g., Harnarrine, 2019 WL 8508084, at
  *3. However, some courts in the Middle District of Florida have held that homeowners under lender-placed insurance
  policies have standing to sue based solely on their insurable interest. See, e.g., Conyers v. Balboa Ins. Co., 935 F.
  Supp. 2d 1312, 1316–17 (M.D. Fla. 2013); Kelly v. Balboa Ins. Co., 879 F. Supp. 2d 1262, 1266–67 (M.D. Fla. 2012).
  These cases are distinguishable because they do not “involve policies that contain the clear or manifest intent not to
  primarily and directly benefit the third party.” Hogan v. Praetorian Ins. Co., No. 1:17-cv-21853, 2017 WL 5643234,
  at *4 (S.D. Fla. July 31, 2017) (internal quotations omitted).

                                                              6
Case 1:19-cv-23422-DPG Document 16 Entered on FLSD Docket 05/23/2020 Page 7 of 7



  No. 18-22508-CIV, 2018 WL 4407624, at *4 (S.D. Fla. Sep. 17, 2018) (holding that a policy with

  identical language “could not be clearer in expressing the contracting parties’ intent not to

  primarily and directly benefit the Plaintiff-borrower.”). Indeed, courts in this district consistently

  hold that “lender-placed policies such as this one do not confer upon a borrower intended third-

  party beneficiary status.” Arias, 2018 WL 4407624, at *4; see also Bajduan v. Integon Nat’l Ins.

  Co., 2019 WL 8014367, at *5 (S.D. Fla. Sep. 30, 2019) (lender-placed policy with identical

  language did not confer third-party beneficiary status on borrower); Harnarrine, 2019 WL

  8508084, at *5 (“[C]ourts appear to have uniformly determined that a homeowner cannot state a

  third-party beneficiary claim for breach of a force-placed insurance contract where the subject

  policy language contains a clear and manifest intent not to primarily and directly benefit the

  homeowner/borrower.”). Accordingly, pursuant to the plain language of the Policy, Plaintiff has

  no standing under the Policy as a third-party beneficiary and her claims must be dismissed. 6

                                                   CONCLUSION

           Based on the foregoing, it is ORDERED AND ADJUDGED as follows:

           1. Integon National Insurance Company’s Motion to Dismiss Plaintiff’s Complaint [ECF

               No. 9] is GRANTED. Plaintiff’s Complaint is dismissed without prejudice.

           2. This action is CLOSED for administrative purposes.

           DONE AND ORDERED in Chambers at Miami, Florida, this 23rd day of May, 2020.




                                                         _________________________________
                                                         DARRIN P. GAYLES
                                                         UNITED STATES DISTRICT JUDGE

  6
    While Plaintiff is precluded by the plain language of the Policy from filing an amended complaint as an omnibus
  insured or third-party beneficiary, the Court dismisses Plaintiff’s complaint without prejudice as she potentially could
  state a claim as a simple loss payee.

                                                             7
